

Exhibit 10.1


FIRST AMENDMENT TO
AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT


WHEREAS, Belmont Savings Bank, a Massachusetts savings bank with its principal
place of business in Belmont, Massachusetts (the “Bank”) and John A. Citrano
(“Executive”) have entered into an Amended and Restated Supplemental Retirement
Agreement, effective February 12, 2014 (“Agreement”), which Agreement superseded
and replaced the Restated Supplemental Retirement Agreement between the Bank and
the Executive, dated December 23, 2008 (“Prior Agreement”); and
 
WHEREAS, the Prior Agreement was amended and restated to remove the requirement
in Section 3.c. that certain life insurance policies on the Executive’s life
would be distributed to him as part of his retirement benefit in the event of
his termination of employment after age 55 with ten years of service; and
 
WHEREAS, in connection with this revision, certain other language also contained
in Section 3.c. of the Prior Agreement was inadvertently omitted and the
omission of such language reduces the value of the benefit provided under
Section 2.c. of the Agreement; and
 
WHEREAS, the Bank has made certain changes to its disability program for
employees; and
 
WHEREAS, as a result of the changes to the Bank’s disability program, the Bank
and Executive desire to remove the provisions of the Agreement relating to the
payment of a benefit to executive on account of Executive’s disability; and
 
WHEREAS, through this First Amendment the parties desire to include language in
Section 2.c. of the Agreement which provides the Executive with the economic
equivalent of the benefit which was inadvertently omitted; and
 
WHEREAS, through this First Amendment the parties also desire to remove the
provisions in the Agreement relating to the payment of a disability benefit on
account of Executive’s disability.
 
NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the parties hereto agree as follows:
 
First Change
 
Section 2.b. of the Agreement shall be revised to delete the words “or
disability” in the first sentence.
 
Second Change
 
                Section 2.c. of the Agreement shall be revised to provide as
follows:
 
c.           Termination of Employment At or After Age 55 With Ten (10) or More
Years of Service.  If the Executive’s employment with the Bank should terminate
for any reason other than for Cause (as defined below) or his death at a time
when the Executive (i) has attained age 55 and (ii) has completed ten (10) or
more Years of Service with the Bank, the actuarial value of the Supplemental
Retirement Benefit computed in the manner set forth on Exhibit A hereto shall be
determined and such Benefit shall be paid to the Executive not later than sixty
(60) days following the date his employment with the Bank terminated.  In
addition to the foregoing, the Executive shall be entitled to an additional lump
sum payment of $436,983, which shall be paid to the Executive at the same time
as the payment provided in the previous sentence.
 
Third Change
 
Section 2.d. of the Agreement shall be deleted in its entirety.  Section 2.d.
shall be “reserved” so as to eliminate the need to re-order any other provision
of the Agreement.
 
In all other respects, the Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate as of the 26th day of November, 2014.
 


BELMONT SAVINGS BANK
EXECUTIVE
   
By:
/s/Robert J. Morrissey
/s/ John A. Citrano      
 
Robert J. Morrissey
John A. Citrano


                    
